Name: Decision of the EEA Joint Committee No 29/95 of 19 May 1995 amending Annex XIII (transport) to the EEA Agreement
 Type: Decision
 Subject Matter: transport policy;  employment;  organisation of transport;  European construction;  maritime and inland waterway transport;  international affairs
 Date Published: 1995-11-16

 16.11.1995 EN Official Journal of the European Communities L 273/48 DECISION OF THE EEA JOINT COMMITTEE No 29/95 of 19 May 1995 amending Annex XIII (transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 29/94 of 2 December 1994 (1); Whereas Council Directive 94/58/EC of 22 November 1994 on the minimum level of training of seafarers (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted in Annex XIII to the Agreement after point 54 (Council Directive 79/115/EEC): 54a. 394 L 0058: Council Directive 94/58/EC of 22 November 1994 on the minimum level of training of seafarers (OJ No L 319, 12. 12. 1994, p. 28). Article 2 The texts of Directive 94/58/EC in the Icelandic and Norwegian languages, which are annexed to the respective versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 June 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 19 May 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 339, 29. 12. 1994, p. 89. (2) OJ No L 319, 12. 12. 1994, p. 28.